                                                                                  E-FILED
                                                        Monday, 22 April, 2019 11:28:15 AM
                                                             Clerk, U.S. District Court, ILCD

            IN THE UNITED STATES DISTRICT COURT
    FOR THE CENTRAL DISTRICT OF ILLINOIS, PEORIA DIVISION

MAO-MSO RECOVERY II, LLC,          )
et al.                             )
                                   )
           Plaintiffs,             )
                                   )
     v.                            )     No. 17-cv-1537
                                   )
STATE FARM                         )
MUTUAL AUTOMOBILE                  )
INSURANCE CO.,                     )
                                   )
           Defendant.              )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on Defendant State Farm Mutual

Automobile Insurance Co.’s (State Farm) Motion to Enforce Protective

Order (d/e 123) (Motion). The Court entered an agreed Protective Order

(d/e 56). The Protective Order limited access to material produced in

discovery designated as “Confidential.” For the reasons set forth below,

the Motion is ALLOWED in part and DENIED in part. The Court modifies

the Protective Order to allow attorneys retained to represent a party in the

prosecution or defense of this litigation to see material marked

“Confidential” even if the attorney has not entered an appearance in this




                                 Page 1 of 7
case. The Court prohibits disclosure to other attorneys not otherwise

allowed to see material marked “Confidential”.

     On November 6, 2017 an agreed Protective Order (d/e 56) was

entered in this case. Under the terms of the Protective Order, parties could

designate materials produced in discovery as “Confidential” (Confidential

Material). Only certain persons could see Confidential Material:

     5. Confidential Matters, including information derived therefrom,
     shall not be reviewed, inspected, or disclosed in any manner to
     any person or entity except:

     a.    Counsel of record in the Litigation; attorneys employed in
           the same firm with counsel of record; clerical, paralegal
           and secretarial staff employed by such counsel;

     b.    Service vendors of Counsel of record in the Litigation
           (including outside copying and litigation support services)
           who need to review such information in connection with
           this Litigation, provided that each has completed the
           certification contained in Attachment A (“Acknowledgment
           of Understanding and Agreement to Be Bound by
           Protective Order”);

     c.    Any court, including appellate courts, having subject
           matter jurisdiction of this Litigation, including court
           personnel;

     d.    The Parties and the officers, directors, or employees of
           any Party to this Litigation; or any parent, managing
           member, subsidiary, or affiliate thereof; or in-house
           counsel who need to review such information in
           connection with this Litigation;

     e.    Counsel to and employees of insurers that may be
           obligated to satisfy all or part of a judgment against, or to
                                Page 2 of 7
     pay or advance all or part of the defense costs of, any
     defendant in this Litigation, who need to review such
     information in connection with this Litigation, provided that
     each has completed the certification contained in
     Attachment A (“Acknowledgment of Understanding and
     Agreement to Be Bound by Protective Order”);

f.   Consultants or experts assisting a Party in the evaluation,
     prosecution, or defense of this Litigation; and partners,
     associates, paralegals, secretaries, clerical, and service
     vendors of such consultants and experts, provided that
     each has completed the certification contained in
     Attachment A (“Acknowledgment of Understanding and
     Agreement to Be Bound by Protective Order”);

g.   Court reporters, stenographers, or videographers
     employed in connection with this Litigation, provided that
     each has completed the certification contained in
     Attachment A (“Acknowledgment of Understanding and
     Agreement to Be Bound by Protective Order”);

h.   Any witness appearing or preparing to appear at trial, at
     an evidentiary hearing, or in deposition, provided that
     each has completed the certification contained in
     Attachment A (“Acknowledgment of Understanding and
     Agreement to Be Bound by Protective Order”), with the
     understanding that witnesses testifying in open court shall
     not be restricted in their testimony based upon the terms
     of this Order;

i.   Any person indicated on the face of a document or
     accompanying covering letter, email, or other
     communication to be the author, addressee, or an actual
     or intended recipient of the document;

j.   Any person in the courtroom during an evidentiary
     hearing or the trial of the matter; and

k.   Any other person only upon (i) order of the Court entered
     upon notice to the Parties, or (ii) written stipulation of, or
                           Page 3 of 7
            statement on the record by, the Producing Party who
            provided the Case Material disclosed, provided that each
            has completed the certification contained in Attachment A
            (“Acknowledgment of Understanding and Agreement to
            Be Bound by Protective Order”).

Protective Order ¶ 5.

      As quoted above, the Protective Order ¶ 5(a) allows counsel of

record to see Confidential Material. Plaintiffs allowed attorneys from the

law firm of La Ley con John H. Ruiz P.A. d/b/a MSP Recovery Law Firm

(Ruiz Law Firm) to see Confidential Material. Attorney John Ruiz owns the

Ruiz Law Firm. The Plaintiffs have retained the Ruiz Law Firm as

“Exclusive Lead Counsel” in this litigation. See State Farm’s Memorandum

in Support of Motion to Enforce the Protective Order (d/e 124) (State Farm

Memorandum), at 2-3. The Ruiz Law Firm has retained four firms to

appear as counsel of record in this case but has not entered an

appearance itself and so is not counsel of record. State Farm is correct

that allowing members of the Ruiz Law Firm other than John Ruiz see

Confidential Material violates the Confidentiality Order.

      The Ruiz Law Firm’s owner, John Ruiz, however, may see

Confidential Material under ¶ 5(d) because he is either the managing

member or an affiliate of Plaintiff MSP Recovery, LLC. A family limited

partnership owns MSP Recovery, LLC. The general partners of the family

                                 Page 4 of 7
limited partnership are the living trusts of John Ruiz and his wife. John

Ruiz and his wife are the trustees of these two trusts. As a result, John

Ruiz and his wife control the partnership that owns Plaintiff MSP Recovery,

LLC. See State Farm Memorandum, at 4-5.1 John Ruiz, thus, controls the

managing member of a party, MSP Recovery LLC, and so, is effectively the

managing member or an affiliate of MSP Recovery LLC who may view

Confidential Material. Moreover, Ruiz or a member of his immediate family

has an ownership interest in several of the other named Plaintiffs. Id. He,

therefore, may see Confidential Material to the extent that he is an affiliate

of any of the other Plaintiffs.

        Plaintiffs argue that other members of the Ruiz Law Firm should be

considered consultants who are allowed to see Confidential Material under

¶ 5(f) of the Confidentiality Agreement. The Court disagrees. The Plaintiffs

have retained the Ruiz Law Firm as Exclusive Lead Counsel in this

litigation. The Ruiz Law Firm clearly represents the Plaintiffs as their

attorneys. The attorneys of the Ruiz Law Firm are not consultants.

        In the alternative, Plaintiffs ask the Court to modify the Protective

Order to allow members of the Ruiz Law Firm the see Confidential Material.



1
  The Plaintiffs do not dispute the accuracy of State Farm’s description of John Ruiz and his immediate
family’s ownership interests in the Plaintiffs. See Plaintiff’s Response to State Farm’s Motion to Enforce
Protective Order (d/e 126), at 9-11.
                                             Page 5 of 7
The Court, in its discretion, agrees that this is the correct solution. John

Ruiz can already see Confidential Material. The Plaintiffs have also

retained the Ruiz Law Firm as the Exclusive Lead Counsel. The Ruiz Law

Firm has elected not to enter an appearance, but to retain other law firms to

appear and litigate the case. The Plaintiffs should be allowed to retain their

counsel of choice and their counsel should be allowed to decide how to

proceed with the litigation. Because the Ruiz Law Firm is retained to

represent the Plaintiffs in this matter, and because the owner of the Ruiz

Law Firm, John Ruiz, can view Confidential Material anyway, the Court

finds that members of the Ruiz Law Firm should be allowed to see

Confidential Material even if the Ruiz Law Firm does not enter an

appearance in the case. The Court will modify the Protective Order to

allow any attorney retained to represent a party in the prosecution or

defense of this litigation may see Confidential Material even if those

attorneys do not enter an appearance and so are not counsel of record.2

        THEREFORE, IT IS ORDERED that Defendant State Farm’s Motion

to Enforce Protective Order (d/e 123) is ALLOWED in part and DENIED in




2
 State Farm also argues that the relationship between John Ruiz, the Ruiz Law Firm, and the Plaintiffs
affects issues related to class certification. State Farm Memorandum, at 9-10. The Motion concerns
compliance with the Protective Order, not class certification. The Court does not address class
certification at this time.
                                            Page 6 of 7
part. The Court modifies paragraph 5(a) of the Protective Order (d/e 56) to

provide:

     (a) Counsel of record in the Litigation or counsel otherwise
     retained by a party to represent the party in the prosecution or
     defense of this litigation; attorneys employed in the same firm of
     such counsel; clerical, paralegal and secretarial staff employed
     by such counsel;

The Protective Order otherwise remains in full force and effect.

ENTER: April 22, 2019




                             s/ Tom Schanzle-Haskins
                             TOM SCHANZLE-HASKINS
                       UNITED STATES MAGISTRATE JUDGE




                                Page 7 of 7
